


110 HR 5659 IH: To amend the Internal Revenue Code of 1986 to allow a

U.S. House of Representatives
2008-03-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 5659
		IN THE HOUSE OF REPRESENTATIVES
		
			March 31, 2008
			Mr. English of
			 Pennsylvania (for himself, Mr.
			 Sessions, Mr. Walsh of New
			 York, Mr. Chabot,
			 Mr. Wilson of South Carolina, and
			 Mr. Sensenbrenner) introduced the
			 following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to allow a
		  credit against income tax for recycling or remanufacturing
		  equipment.
	
	
		1.Credit for recycling or
			 remanufacturing equipment
			(a)In
			 generalSection 46 of the Internal Revenue Code of 1986 (relating
			 to amount of investment credit) is amended by striking and at
			 the end of paragraph (3), by striking the period at the end of paragraph (4)
			 and inserting , and, and by adding at the end the following new
			 paragraph:
				
					(5)the reclamation
				credit.
					.
			(b)Reclamation
			 creditSubpart E of part IV of subchapter A of chapter 1 of such
			 Code (relating to rules for computing investment credit) is amended by
			 inserting after section 48B the following new section:
				
					48C.Recycling or
				remanufacturing equipment
						(a)In
				generalFor purposes of section 46, the reclamation credit for
				any taxable year is 20 percent of the basis of each qualified reclamation
				property placed in service during the taxable year.
						(b)Qualified
				reclamation property
							(1)In
				generalFor purposes of this section, the term qualified
				reclamation property means property—
								(A)which is qualified
				recycling property or qualified remanufacturing property,
								(B)which is tangible
				property (not including a building and its structural components),
								(C)with respect to
				which depreciation (or amortization in lieu of depreciation) is
				allowable,
								(D)which has a useful
				life of at least 5 years, and
								(E)which is—
									(i)acquired by
				purchase (as defined in section 179(d)(2)) by the taxpayer if the original use
				of such property commences with the taxpayer, or
									(ii)constructed by or
				for the taxpayer.
									(2)Dollar
				Limitation
								(A)In
				generalThe basis of qualified reclamation property taken into
				account under paragraph (1) for any taxable year shall not exceed $10,000,000
				for a taxpayer.
								(B)Treatment of
				controlled groupFor purposes of subparagraph (A)—
									(i)all
				component members of a controlled group shall be treated as one taxpayer,
				and
									(ii)the Secretary
				shall apportion the dollar limitation in such subparagraph among the component
				members of such controlled group in such manner as he shall by regulation
				prescribe.
									(C)Treatment of
				partnerships and S corporationsIn the case of a partnership, the
				dollar limitation in subparagraph (A) shall apply with respect to the
				partnership and with respect to each partner. A similar rule shall apply in the
				case of an S corporation and its shareholders.
								(D)Controlled group
				definedFor purposes of subparagraph (B), the term
				controlled group has the meaning given such term by section
				1563(a), except that more than 50 percent shall be substituted
				for at least 80 percent each place it appears in section
				1563(a)(1).
								(c)Certain progress
				expenditure rules made applicableRules similar to the rules of
				subsections (c)(4) and (d) of section 46 (as in effect on the day before the
				date of the enactment of the Revenue Reconciliation Act of 1990) shall apply
				for purposes of this subsection.
						(d)DefinitionsFor
				purposes of this section—
							(1)Qualified
				recycling propertyThe term qualified recycling
				property means equipment used exclusively to collect, distribute, or
				sort used ferrous or nonferrous metals. The term does not include equipment
				used to collect, distribute, or sort precious metals such as gold, silver, or
				platinum unless such use is coincidental to the collection, distribution, or
				sorting of other used ferrous or nonferrous metals.
							(2)Qualified
				remanufacturing propertyThe term qualified remanufacturing
				property means equipment used primarily by the taxpayer in the business
				of rebuilding or remanufacturing a used product or part, but only if—
								(A)the rebuilt or
				remanufactured product or part includes 50 percent or less virgin material,
				and
								(B)the equipment is
				not used primarily in a process occurring after the product or part is rebuilt
				or remanufactured.
								(e)Coordination
				with rehabilitation and energy creditsFor purposes of this
				section—
							(1)the basis of any
				qualified reclamation property shall be reduced by that portion of the basis of
				any property which is attributable to qualified rehabilitation expenditures (as
				defined in section 47(c)(2)) or to the energy percentage of energy property (as
				determined under section 48(a)), and
							(2)expenditures taken
				into account under either section 47 or 48(a) shall not be taken into account
				under this
				section.
							.
			(c)Special basis
			 adjustment ruleParagraph (3) of section 50(c) of such Code
			 (relating to basis adjustment to investment credit property) is amended by
			 inserting or reclamation credit after energy
			 credit.
			(d)Clerical
			 amendmentThe table of sections for subpart E of part IV of
			 subchapter A of chapter 1 of such Code is amended by inserting after the item
			 relating to section 48B the following new item:
				
					
						Sec. 48C. Recycling or remanufacturing
				equipment.
					
					.
			(e)Effective
			 dateThe amendments made by this section shall apply to property
			 placed in service on or after January 1, 2007.
			
